NO. 07-00-0128-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                SEPTEMBER 11, 2000

                         ______________________________


                               ROY DAY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                 NO. 3196; HONORABLE JACK D. YOUNG, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.


                             ABATEMENT AND REMAND


      Upon a plea of not guilty, appellant Roy Day was convicted by a jury of the

misdemeanor offense of theft by check and punishment was assessed at 180 days

confinement in the Lamb County Jail. Proceeding on appeal pro se, appellant timely filed

his notice of appeal. Both the clerk’s record and reporter’s record have been filed.
Appellant’s brief was due to be filed on September 7, 2000. However, on that date,

appellant filed his pro se “Motion for Continuance” claiming he is indigent and desires to

have counsel appointed to represent him on appeal.


       Therefore, we now abate and remand this cause to the trial court for further

proceedings. Upon remand, the trial court shall immediately cause notice of a hearing to

be given and, thereafter, conduct a hearing to determine the following:


       1.    whether appellant desires to prosecute his appeal; and
       2. whether appellant is indigent and entitled to appointed counsel to
       represent him on appeal.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal and is indigent, then the trial court shall also take

such measures as may be necessary to assure appellant effective assistance of counsel,

which measures may include the appointment of counsel. If counsel is appointed, the

name, address, telephone number, and state bar number of said counsel shall be included

in the order appointing counsel. Finally, the trial court shall execute findings of fact,

conclusions of law, and such orders as the court may enter regarding the aforementioned

issues, and cause its findings and conclusions to be included in a supplemental clerk's

record. A supplemental record of the hearing shall also be included in the appellate

record.     Finally, the trial court shall file the supplemental clerk's record and the

supplemental reporter's record with the Clerk of this Court by Friday, October 27, 2000.
      It is so ordered.


                          Per Curiam




Do not publish.